Citation Nr: 0010364	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-15 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance of another person or on 
account of being housebound.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1971 to August 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied a claim by the appellant 
seeking entitlement to special monthly pension benefits based 
on the need for aid and attendance of another person or on 
account of being housebound.
The Board notes that the appellant requested a hearing on his 
form 1-9 dated September 1998, but that he failed to appear 
for his scheduled hearing on November 25, 1998.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the appellant's appeal.

2. The evidence of record indicates that the appellant is not 
blind, does not have corrected visual acuity of 5/200 or 
less in both eyes or concentric contraction of the visual 
field to 5 degrees or less.

3. The appellant is not a patient in an extended care 
facility that provides nursing care.  He lives on his own 
in a basement apartment.

4. The appellant's disabilities do not prevent him from 
caring for his daily personal needs without the assistance 
of others on a regular basis.  He is not unable to protect 
himself from hazards or dangers incident to his daily 
environment.

5. The appellant is not required to remain in bed.

6. The appellant's disabilities do not substantially confine 
him to his dwelling or immediate premises.  He is able to 
leave his home whenever necessary.  He is able to walk 
several blocks and is able to drive a car but does not own 
one.

7. The appellant's multiple myeloma is currently evaluated as 
100 percent disabling.  His only other ratable disability 
is hypertension, which is well controlled on medication 
and is not ratable as 60 percent disabling.  



CONCLUSION OF LAW

The criteria for special monthly pension benefits based on 
the need for regular aid and attendance of another person or 
on account of being housebound have not been met.  38 
U.S.C.A. §§ 1502(b), 5107(a)  (West 1991); 38 C.F.R. §§ 
3.351, 3.352  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Regulatory Background

Initially, the Board has determined that the appellant's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a)  (1999).  That is, he has presented a claim which 
is plausible and capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81  (1990).  Additionally, the 
Board finds that the RO has obtained all relevant evidence in 
regard to this claim.  There is no indication that there are 
additional records which have not been obtained or that 
further efforts to obtain additional records would prove 
beneficial.  Therefore, no further assistance to the 
appellant is required to comply with the duty to assist, as 
mandated by 38 U.S.C. § 5107(a)  (1999).

The appellant is asserting a claim for special monthly 
pension benefits based on the need for regular aid and 
attendance of another person or on account of being 
housebound.

Generally aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 C.F.R. § 3.351(b)  (1999).  A person 
is considered in need of regular aid and attendance for VA 
purposes if he or she:  (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or, (3) establishes a factual need 
for aid and attendance under the criteria set forth in § 
3.352(a).  38 C.F.R. § 3.351(c) (1999).  Section 3.352(a) 
indicates that the following criteria are accorded 
consideration in determining the need for regular aid and 
attendance:  inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a)  (1999).

A claimant will also meet the criteria for aid and attendance 
if he or she is bedridden.  38 C.F.R. § 3.352(a)  (1999).  
Bedridden is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  38 C.F.R. § 3.352(a) (1999).

The particular personal functions which the appellant is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the appellant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a)  (1999).  Moreover, 
determinations that the appellant is so helpless, as to be in 
need of regular aid and attendance, will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
Id.  The performance of the necessary aid and attendance 
service by a relative of the beneficiary or other member of 
his or her household will not prevent the granting of the 
additional benefits.  38 C.F.R. § 3.352(c)  (1999).

If a veteran is entitled to a nonservice-connected pension, 
but is not in need for regular aid and attendance, he or she 
may meet the criteria for a special monthly pension by being 
housebound.  38 C.F.R. § 3.351(a)(1)  (1999).  To so qualify, 
the evidence must show that he or she has a single, permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities, 38 C.F.R. § Part 4  (1999), and either 
has a separate and distinct disability rated as 60 percent or 
more or is "substantially confined to his or her home ... or 
immediate premises by reason of disability or disabilities 
which it is reasonably certain will remain throughout the 
veteran's lifetime.  38 C.F.R. § 3.351(f)  (1999).

II. Evidence

The appellant was granted a disability rating of 100 percent 
for multiple myeloma, effective January 13, 1998.  

A July 1998 aid and attendance or housebound examination 
report indicates that the appellant was diagnosed with 
multiple myeloma in 1997 and remains minimally symptomatic 
with occasional complaints of back pain or bone pain.  The 
report indicates the appellant has been on medication for 
hypertension for the previous six months.

Physical examination in July 1998 was mostly normal.  The 
veteran was well-developed and well-nourished.  His height 
was 5'4" and he weighed 134 pounds.  His usual weight was 
150 pounds, but his weight went down to 110 pounds before 
increasing to the current weight in the past few months.  
There was a chemotherapy post implanted in the right pectoral 
area.  His blood pressure was 106/68 and the remainder of the 
cardiovascular system was within normal limits.  It was 
commented that the hypertension was well-controlled on 
medication.  The examiner noted that the appellant lived by 
himself in a basement apartment, and was able to walk several 
blocks on a level surface and go up and down one flight of 
stairs without symptoms.  The appellant was able to drive a 
car, but did not own a car at that time.

According to the examination report, the appellant is able to 
do his own shopping, and does not need any help with daily 
activities.  He is able to take a shower without assistance.  
He reports good vision with glasses.  He has good hearing, 
and no noted mental abnormalities.

III. Analysis

After careful review of the evidence of record, the Board 
finds that the appellant's claim for a special monthly 
pension due to the need for regular aid and attendance or on 
account of being housebound is not adequately supported.

From the record, the Board initially finds that no evidence 
suggests that the appellant is blind or nearly blind with 
corrected vision of 5/200 or less in both eyes.  See 
38 C.F.R. § 3.351(c)(1) (1999).  The July 1998 aid and 
attendance report specifically notes that he had good vision.  
Similarly, no evidence suggests that the appellant is a 
patient in a nursing home.  See 38 C.F.R. § 3.351 (c)(2) 
(1999).  The July 1998 aid and attendance report specifically 
notes that he lives on his own in a basement apartment.

In regard to a factual need for aid and attendance under the 
criteria set forth in § 3.352(a), the Board acknowledges that 
the appellant does suffer from multiple myeloma which is 
currently evaluated as 100 percent disabling.  However, the 
evidence of record does not indicate that the appellant is 
unable to dress or undress himself, keep himself ordinarily 
clean and presentable, feed himself, attend to the wants of 
nature, or protect himself from hazards or dangers incident 
to his daily environment.  38 C.F.R. § 3.352(a) (1999).  In 
this regard, the Board puts great weight on the July 1998 VA 
aid and attendance or housebound examination report.  It is 
very recent and provides the only objective clinical findings 
specifically pertaining to the need for aid and attendance.  
It was specifically pointed out that the appellant was able 
to walk several blocks on a level surface, was able to climb 
one flight of stairs without symptoms, and was able to drive 
a car.  The report indicates that the appellant is able to 
shower without assistance, and cook and shop for himself.  
The report indicates that the appellant does not require any 
help with the normal activities of daily living.

The appellant is also not bedridden or housebound.  The 1998 
VA report indicates that he is not confined to his apartment 
or immediate premises.  He is able to drive, he can walk 
several blocks, and he can shop for himself.  

Finally, the appellant does not have additional disabilities 
totaling at least 60 percent in addition to the 100 percent 
rating he has already received for multiple myeloma.  See 
38 C.F.R. § 3.351 (d)(1) (1999).  His only other disability 
noted on examination is hypertension and it is well-
controlled on medication.  The criteria for a 60 percent 
rating for hypertension are not met or nearly approximated.  
38 C.F.R. §§ 4.7, 4.104, Part 4, Diagnostic Code 7101 (1997), 
(1999).   

Overall, the Board finds that the preponderance of the 
evidence is against the appellant's claim seeking special 
monthly pension benefits based on the need for regular aid 
and attendance or on being housebound.

In light of the above, the appellant's claim must be denied.


ORDER

The claim for entitlement to special monthly pension benefits 
based on the need for regular aid and attendance of another 
person or on account of being housebound is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


